DETAILED ACTION
                                               Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

2. 	Claims 2-20 are presented for the examination.
                                               
                                                     Double Patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the "right to exclude" granted by a patent and to prevent possible
harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to
overcome an actual or provisional rejection based on a nonstatutory double patenting ground
provided the conflicting application or patent is shown to be commonly owned with this
application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37
CFR 3.73(b).
4. Claims 2-20 are rejected  under the judicially created doctrine of obviousness-type double
patenting as being unpatentable over claims 1-19 of US 10579492 B2 in view of Cook (US
8891392 B2).
5. Although the conflicting claims are not identical, they are not patentable distinct from
each other because both computer systems comprise substantially the same elements. The
difference between claims 2, 9, 14 of the US Patent 10579492 B and this case is generating an
update signal to cause one or more of the plurality of latency event counters to be updated based
on the selected one or more latency event signals. It would have been obvious to one of the
ordinary skill level in the art to include above feature since it was well known at the time of the
invention to provide the traffic-handling performance and/or security of the network, network
accessible devices, cloud services, and data center services.
                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

6. Claims 2, 4, 8, 9, 11, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1)
and further in view of Cook (US 8891392 B2).

As to claim 2, Catherwood teaches select one or more latency event from a
plurality of latency event  based on a prioritization of the plurality of latency event
(FIG. 1, can be provided which assign a respective latency type[plurality of latency event type] to each exception priority level[prioritization] , para[0030], ln 11-15) the concept of multiple fixed and variable latencies[one or more latency event type] can be coupled with exception priority levels[prioritization], para[0030] ln 1-10/ If VAR=1 but the CPU is not the highest priority EDS bus master (MSTRPR<2:0> !=3'b0), the CPU will offer[select] a variable latency response for all exceptions which may also include additional delay resulting from higher priority EDS bus master requests para[0068], ln 1-10/ If VAR=0 (default reset state) and the CPU is set to be the highest priority EDS bus master (MSTRPR<2:0>=3'b0), the CPU will offer[select] a deterministic fixed latency response[latency event] for any highest priority exception[priority], para[0059], ln 3-15), select one or more latency event from a plurality of latency event  based on a prioritization of the plurality of latency event since  the latency event related to highest priority  exception is selected if the CPU is not highest priority bus as described above) , each latency event signal indicating a detection of latency in a pipeline
( In CPUs with deep instruction pipelines and/or instruction pre-fetch logic, the worst case
preamble necessary to support fixed latency can become very long, para[0004], ln 25-40), and
each latency event signal associated with a latency event type( if set to 1, this bit forces the
CPU 110 to operate with a variable exception latency wherein the exception latency depends on
which type of instruction was pending when the exception occurred. If this bit is set to 0, the
CPU operates with a fixed or constant latency wherein shorter instructions are padded with nooperation (NOP) cycles by forcing them into the execution unit or the execution unit 140 is
stalled to extend the execution time of every pending instruction to a maximum pendency, in
other words to the longest execution time of any instruction that the processor can execute, para
[0025], ln 43-53).

a pipeline stage and associate an indication with an operation, the indication based on the
plurality of latency event counters, and the indication identifying one or more latency events
affecting the operation. However, Pream teaches each latency event signal indicating a
detection of latency in a pipeline stage and associate an indication with an operation, the
indication based on the plurality of latency event counters, and the indication identifying g one or more latency events affecting the operation (  The quality hint[indication]  may be based on a number of parameters[latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub-job, para[0027], ln 1-10/ The root job also passes a quality hint [indication]and priority[indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint[ indication]to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint[indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total  estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint  closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer  is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from latency event] for the sub-job[operation] to complete[affecting ]the decode and transfer processes, para[0029]/The root job command also includes a priority value for the root job. The priority value is used by the latency analyzer 305 to determine a target latency for the root-job and associated sub-jobs. In some implementations, the latency analyzer 315 uses the priority from the host command to a look up a target latency value from a programmable look up table 316. The target latency is the specified or desired amount of time for completion of the decode and transfer process to the host for the sub-job, para [0030], ln 1-25/ the indication identifying one or more latency events affecting the operation since the quality hint[indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete[effecting] the decode and transfer processes ).
It would have been obvious to one of the ordinary skill in the art before the effective
filling of the claimed invention was made to modify the teaching of Catherwood with Pream to
incorporate the feature of each latency event signal indicating a detection of latency in a pipeline
stage and associate an indication with an operation, the indication based on the plurality of
latency event counters, and the indication identifying one or more latency events affecting the
operation because this assess at least one parameter affecting data transfer through the pipeline.
Catherwood and Pream do not teach plurality of latency event counters, each latency
event counter associated with a latency event type; generate an update signal to cause one or
more of the plurality of latency event counters to be updated based on the selected one or more
latency event signals. However, Cook teaches plurality of latency event counters, each latency
event counter associated with a latency event type; generate an update signal to cause one
or more of the plurality of latency event counters to be updated based on the selected one
or more latency event signals( a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of latency values within the statistical distribution, the second range bounded by the first upper boundary value and a second upper boundary value greater than the first upper boundary value, col 2, ln 45-65/ In certain embodiments, a set of counters may be kept. A first pair of counters [counter]may represent latencies up to one standard deviation from the average[latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37).
It would have been obvious to one of the ordinary skill in the art before the effective
filling of the claimed invention was made to modify the teaching of Catherwood and Pream with
Cook to incorporate the feature of plurality of latency event counters, each latency event counter
associated with a latency event type; generate an update signal to cause one or more of the
plurality of latency event counters to be updated based on the selected one or more latency event
signals because this provides the traffic-handling performance and/or security of the network,

As to claim 4, Catherwood teaches receiving each of the plurality of latency event
signals; and generating the prioritization of the plurality of latency event signals based on a
temporal evaluation of when each of the plurality of latency event signals were received by the
evaluation circuit( para[0003], ln 10-29) .
As to claim 8, Pream teaches the operation is a micro-operation (para [0027]) for the
same reason as to claim 2 above.
As to claims 9, 11, 13, 14, 16, 20, they are rejected for the same reasons as to claims 2, 4,
8 above.

7. Claims 3, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1) in view of Cook
(US 8891392 B2) and further in view of Breternitz (US 20140258688 A1).

As to claim 3, Catherwood, Pream and Cook do not teach a pipeline comprising a
plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in
response to an indication that one or more of the plurality of pipeline stages is missing
information to perform a task. However, Breternitz teaches pipeline comprising a plurality of
pipeline stages including the pipeline stage, and wherein the selecting is performed in response
to an indication that one or more of the plurality of pipeline stages is missing information to
perform a task( Once the selected instruction is passed to the memory access stage 126, the
instruction profiling module 112 accesses the memory access stage 126 while the selected
instruction is in the memory access stage 126 of the pipeline 110 to obtain memory access stage

(e.g., load, store, move, etc.), such as, for example, one or more of the following: a memory
address being accessed, whether the operation generated a hit or miss in the caching arrangement
105, the respective levels of the caching arrangement 105 that the hit or miss occurred in, the
latency (or number of cycles) required to obtain requested data from the addressed location in
memory 104 in the case of a miss, the virtual and/or physical address of the requested memory
location, whether the memory address is aligned, the memory access size, and the like,
para[0018], ln 31 to 45).
It would have been obvious to one of the ordinary skill in the art before the effective
filling of the claimed invention was made to modify the teaching of Catherwood, Pream and
Cook with Breternitz to incorporate the feature of pipeline comprising a plurality of pipeline
stages including the pipeline stage, and wherein the selecting is performed in response to an
indication that one or more of the plurality of pipeline stages is missing information to perform a task because this measures, asses, estimates, or otherwise simulates the performance of a
processing module, an instruction pipeline.
As to claims 10, 15, they are rejected for the same reason as to claim 3 above.

8. Claims 6, 7, 12, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being
unpatentable over Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1)
in view of Cook (US 8891392 B2) and further in view Ghaffari (US 6829663 B1).

As to claim 6, Catherwood teaches bit (latency selection bit which is programmable, para
[0027], ln 10-20). Catherwood, Pream and Cook do not teach the indication comprises a

528, a determination is made as to whether the transport-host buffer 144 is at a high water mark
(step 528). In general, the high water mark corresponds to the receive latency size. If the buffer
144 is at the high water mark, the device 116 is signaled to stop transmitting (step 532), col 7,
and ln 27-40).
It would have been obvious to one of the ordinary skill in the art before the effective
filling of the claimed invention was made to modify the teaching of Catherwood, Pream and
Cook with Ghaffari to incorporate the feature of the indication comprises a plurality of bits
because this reduces the amount of memory that must be provided by the adapter, and eliminates
delays caused by the provision of additional data buffers.
As to claim 7, Ghaffari teaches the selected one or more latency events comprises a
plurality of selected latency events, and wherein each of the plurality of bits represents one of the
plurality of selected latency events(col 7, ln 27-40) for the same reason as to claim 1 above.
As to claim 12, 17, 18, 19, they are rejected for the same reasons as to claims 6, 7 above.
.
Response to the argument: 

9.	Applicant amendment filed on has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ The combination does not appear to at least describe "an evaluation circuit to: select one or more latency events from a plurality of latency events based on a prioritization of 
(2)  The combination does not appear to at least describe "a plurality of latency event 
counters, each latency event counter associated with a latency event type." , “ There is no latency event type. Nor could the counters ever be used per event type”.
(3) “ the combination does not appear to at least describe "an evaluation circuit to:... generate an update to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals" as the combination does not describe the counters”.
( 4) “The combination does not appear to at least describe "an evaluation circuit to:... associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation".


10.	 Examiner respectfully disagreed with Applicant's remarks:
	As to the point( 1), Catherwood  teaches  FIG. 1, can be provided which assign a respective latency type[plurality of latency event type] to each exception priority level[prioritization] , para[0030], ln 11-15/ the concept of multiple fixed and variable latencies[one or more latency event types] can be coupled with exception priority levels[prioritization], para[0030] ln 1-10/ If VAR=1 but the CPU is not the highest priority EDS bus master (MSTRPR<2:0> !=3'b0), the CPU will offer[select] a variable latency response for all exceptions which may also include additional delay resulting from higher priority EDS bus master requests para[0068], ln 1-10/ If VAR=0 (default reset state) and the CPU is set to be the select] a deterministic fixed latency response[latency event] for any highest priority exception[priority], para[0059], ln 3-15), select one or more latency event from a plurality of latency event  based on a prioritization of the plurality of latency event since  the latency event related to highest priority  exception is selected if the CPU is not highest priority bus as described above.
As to the point( 2),  Cook  teaches a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of latency values within the statistical distribution, the second range bounded by the first upper boundary value and a second upper boundary value greater than the first upper boundary value, col 2, ln 45-65/ In certain embodiments, a set of counters may be kept. A first pair of counters [counter]may represent latencies up to one standard deviation from the average[latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37).
As to the point (3), Cook teaches  In certain embodiments, a set of counters may be kept. A first pair of counters [counter]may represent latencies up to one standard deviation from the average[latency event type], as measured in the previous measurement window. A second pair Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37).
As to the point (4), Pream teaches The quality hint [indication] may be based on a number of parameters [latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub-job, para [0027], ln 1-10/ The root job also passes a quality hint [indication] and priority [indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint [indication] to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint [indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total  estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint  closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer  is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from latency event] for the sub-job [operation] to complete [affecting] the decode and transfer processes, para [0029]/The root job command also includes a priority value for the root job. The priority value is used by the latency analyzer 305 to determine a target latency for the root-job and associated sub-jobs. In some implementations, the latency analyzer 315 uses the priority from the host command to a look up a target latency value from a programmable look up table 316. The target latency is the specified or desired amount of time for completion of the decode and transfer process to the host for the sub-job, para [0030], ln 1-25/ the indication identifying one or more latency events affecting the operation since the quality hint [indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete [effecting] the decode and transfer processes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.
The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the
Organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP
system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194